Case 6:21-cv-00383-MJJ-CBW Document 12 Filed 06/02/21 Page 1 of 1 PageID #: 83




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 CURTIS TRAHAN                            CIVIL ACTION NO. 6:21-CV-00383

 VERSUS                                   JUDGE JUNEAU

 UNITED SPECIALTY INS. CO., ET MAGISTRATE JUDGE WHITEHURST
 AL

                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 11. After an independent

 review of the record, and noting the absence of any objection, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

 the report and recommendation, the Motion to Remand filed by Plaintiff, Rec.

 Doc. 7, is GRANTED, and this matter is REMANDED to the 19th Judicial

 District Court for the Parish of East Baton Rouge.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 1st day of

 June, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
